                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     CHUCK BELLONE,                                      Case No.19-cv-00307-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER GRANTING LEAVE TO FILE
                                                 v.                                          FIRST AMENDED COMPLAINT
                                  10

                                  11     ROARING CAMP, INC.,                                 Re: Dkt. No. 13
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Chuck Bellone filed this action on January 18, 2019. Dkt. No. 1. On June 26,

                                  14   2019, the parties filed a stipulated request that the Court grant Mr. Bellone leave to file an

                                  15   amended complaint adding additional defendants and claims. Dkt. No. 13. Pursuant to Federal

                                  16   Rule of Civil Procedure 15(a)(2), the Court grants Mr. Bellone leave to file an amended complaint.

                                  17          Mr. Bellone and current defendant Roaring Camp, Inc. further stipulate that “[d]efendants’

                                  18   responsive pleading, if any, shall be due fourteen (14) days after the First Amended Complaint is

                                  19   filed.” The proposed additional defendants Gadabout Tours, Inc., Lois Anderson, and Mark

                                  20   Anderson are not parties to this stipulation.

                                  21          Accordingly, pursuant the stipulation, defendant Roaring Camp shall respond to the

                                  22   amended complaint within 14 days after it is filed. However, proposed defendants Gadabout

                                  23   Tours, Inc., Lois Anderson, and Mark Anderson shall respond to the amended complaint within

                                  24   the time provided under Rule 12(a)(1)(A).

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 27, 2019

                                  27
                                                                                                     VIRGINIA K. DEMARCHI
                                  28                                                                 United States Magistrate Judge
